Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 3, 2020

                                      No. 04-19-00793-CV

                                   CITY OF SAN ANTONIO,
                                          Appellant

                                                 v.

                             Tanya WALKER and Adrian Segovia,
                                       Appellees

                   From the 73rd Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2018CI23121
                         Honorable David A. Canales, Judge Presiding


                                         ORDER
       On February 20, 2020, in response to a joint motion filed by the parties in this case, this
court suspended the deadlines in this appeal for 60 days to give the parties time to mediate and
consider settling the underlying case. The parties have filed a joint motion, requesting an
additional 60 days, which is until June 19, 2020, to advise this court of the status of their
mediation and settlement efforts. The joint motion notes the parties are scheduled for mediation
for April 28, 2020.

       This is an accelerated appeal from an order denying a plea to the jurisdiction.
Consequently, the parties’ joint motion is granted in part. We order the parties to file, by May 20,
2020, either a motion to dispose of this appeal in accordance with the Texas Rules of Appellate
Procedure or a response explaining why such a motion has not been filed.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice




       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of March, 2020.
___________________________________
Michael A. Cruz,
Clerk of Court